In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00458-CR
     ___________________________

JUAN ALBERTO MANRRIQUE, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 30th District Court
        Wichita County, Texas
       Trial Court No. 61,406-A


   Before Kerr, Birdwell, and Wallach, JJ.
  Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

      A jury found Appellant Juan Alberto Manrrique guilty of fourteen counts of

sexual misconduct against two complainants, sisters Catherine and Stacy.1 Regarding

Catherine, the jury found Manrrique guilty of one count of continuous sexual abuse of

a young child (Count One) and guilty of six counts of indecency with a child by sexual

contact—breasts (Counts Twelve through Seventeen). Regarding Stacy, the jury found

Manrrique guilty of five counts of indecency with a child by sexual contact—breasts

(Counts Eighteen through Twenty-Two) and guilty of two counts of indecency with a

child by sexual contact—genitals (Counts Twenty-Three and Twenty-Four). The jury

assessed Manrrique’s punishment at life without parole for continuous sexual abuse of

a young child and at twenty years’ confinement for each of the thirteen indecency

counts. The trial court sentenced him accordingly, ordering the thirteen twenty-year

sentences to run concurrently with each other but consecutively to the life-without-

parole sentence.

      In his appeal, Manrrique raises three jury-charge issues. Because we hold that

none of the three unpreserved jury-charge errors resulted in egregious harm, we

affirm the trial court’s judgments.



      1
       We use aliases to protect the identities of the complainants, who were minors
when the charged offenses were committed. See Tex. R. App. P. 9.10(a)(3); 2d Tex.
App. (Fort Worth) Loc. R. 7.



                                          2
                                    I. Brief Facts2

      The jury heard evidence that Manrrique sexually abused the complainants when

each was a teenager. 3 The evidence showed that he sexually assaulted Catherine

multiple times from February 2016 to August 2016 when she was thirteen years old.

Specifically, he digitally penetrated her anally more times than she could count—

occasionally during the school year and two to three times a week during the summer

months she spent in his home. On numerous other occasions during that period—

more than five—he groped her breasts. The evidence showed that Manrrique abused

Stacy when she was a teenager by groping her breasts on more than five occasions

and by touching her genitals on five to ten occasions.

                                II. Manrrique’s Issues

      Of Manrrique’s three issues, two complain of error in the portion of the jury

charge pertaining to the continuous-sexual-abuse count. In his first issue, Manrrique

contends that the trial court erred by providing a nonstatutory definition of penetration

in the charge, thereby improperly commenting on the weight of evidence, and that the

error caused egregious harm by “judicially endors[ing]” the definition the State relied

on in voir dire, its opening statement, trial, and its closing argument. In his second

      2
       This opinion does not include a detailed statement of facts because Manrrique
has not challenged the sufficiency of the evidence supporting his convictions.
Relevant facts are discussed in the analyses of the issues.
      3
       Stacy was almost seven years older than Catherine.



                                           3
issue, Manrrique contends that because the continuous-sexual-abuse count of the

indictment alleged as the underlying act of sexual abuse only aggravated sexual assault

of a child by digital penetration of Catherine’s anus, the trial court erred by instructing

the jurors in a way that allowed them to convict him of continuous sexual abuse if

they found he had committed indecency with a child by sexual contact by touching

Stacy’s genitals.

       In Manrrique’s third issue, he complains of error in the jury charge pertaining

to the thirteen indecency counts. Specifically, he complains that the trial court

reversibly erred by not sua sponte instructing the jurors that they must unanimously

agree about the specific criminal conduct he committed for each individual count of

indecency with a child by sexual contact. Manrrique contends that this error caused

egregious harm because (1) the jury heard specific evidence of only three incidents at

most of his touching Catherine’s breasts, but six counts were alleged; (2) the jury

heard specific evidence of only one incident of his touching Stacy’s breasts, but five

counts were alleged; and (3) the evidence of his touching Stacy’s genitals was so

general that it would be difficult for a jury to assign an act to a specific count. Thus,

Manrrique contends that there is no way to conclude that the jury unanimously found

him guilty of the same specific conduct for each count.

                                III. Standard of Review

       We apply the same standard of review to all three issues. We must review “all

alleged jury-charge error . . . regardless of preservation in the trial court.” Kirsch v.

                                            4
State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012). In reviewing a jury charge, we first

determine whether error occurred; if not, our analysis ends. Id. If error occurred,

whether it was preserved determines the degree of harm required for reversal. Id.

      As detailed below, Manrrique correctly identifies error in all three issues.

However, he did not preserve any of the errors, so we apply the same measure of

harm to all three issues. Unpreserved charge error warrants reversal only when the

error resulted in egregious harm. Nava v. State, 415 S.W.3d 289, 298 (Tex. Crim. App.

2013); Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh’g); see

Tex. Code Crim. Proc. Ann. art. 36.19. The appropriate inquiry for egregious harm is

fact- and case-specific. Gelinas v. State, 398 S.W.3d 703, 710 (Tex. Crim. App. 2013);

Taylor v. State, 332 S.W.3d 483, 489 (Tex. Crim. App. 2011).

      In making an egregious-harm determination, we must consider “the actual

degree of harm . . . in light of the entire jury charge, the state of the evidence,

including the contested issues and weight of probative evidence, the argument of

counsel[,] and any other relevant information revealed by the record of the trial as a

whole.” Almanza, 686 S.W.2d at 171. See generally Gelinas, 398 S.W.3d at 708–

10 (applying Almanza). We consider the first factor, the entire jury charge, to decide

whether anything else in the charge intensified or diluted the charge error. French v.

State, 563 S.W.3d 228, 236 (2018). For the second factor, we examine the jury

arguments to determine whether they “exacerbated or ameliorated error in the

charge.” Arrington v. State, 451 S.W.3d 834, 844 (Tex. Crim. App. 2015). We consider

                                           5
the third factor, the state of the evidence, to assess whether the evidence increased or

decreased the risk that the jury-charge error actually harmed the defendant. Id. at 840.

We consider the fourth factor—other relevant information in the record—(1) for

“any actual indication” that the error affected the jury’s verdict, Escovedo v. State,

902 S.W.2d 109, 115 (Tex. App.—Houston [1st Dist.] 1995), pet. ref’d, 934 S.W.2d 145,

146 (Tex. Crim. App. 1996), and (2) to determine whether anything in this catchall

category “clarified or exacerbated” the error, Rodriguez v. State, No. 02-18-00057-CR,

2019 WL 406167, at *7 (Tex. App.—Fort Worth Jan. 31, 2019, no pet.) (mem. op.,

not designated for publication).

       Errors that result in egregious harm are those “that affect the very basis of the

case, deprive the defendant of a valuable right, vitally affect the defensive theory, or

make a case for conviction clearly and significantly more persuasive.” Taylor,

332 S.W.3d at 490 (citing Almanza, 686 S.W.2d at 172). The purpose of our review is

to illuminate the actual, not just theoretical, harm to the accused. Almanza, 686 S.W.2d

at 174.

                      IV. Defining Penetration in the Jury Charge

                                          A. Error

          In his first issue, Manrrique contends that the trial court erred by defining the

nonstatutory term penetration in the jury charge, and the State agrees. Because the Penal

Code does not define penetration, we hold that the trial court erred by defining the term

in the jury charge.

                                              6
       In Count One of the indictment, the grand jury charged Manrrique with

committing continuous sexual abuse of a young child (Catherine) by digitally

penetrating her anus on at least two occasions during a period from February

2016 through August 2016. See Tex. Penal Code Ann. §§ 21.02(b)(1) (providing that a

person commits continuous sexual abuse of a child by committing two or more acts

of sexual abuse during a period of thirty days or more), (b)(2) (providing that the

complainant must be younger than fourteen years old), (c)(4) (providing that

aggravated sexual assault of a child is an act of sexual abuse), 22.021(a)(1)(B)(i), (2)(B)

(providing that one way a person commits aggravated sexual assault of a child under

fourteen years of age is by intentionally or knowingly causing penetration of the

child’s anus). The corresponding application paragraph of the jury charge tracked

Count One. However, the abstract portion of the jury charge pertinent to Count One

“instructed that, as to the offense of Aggravated Sexual Assault, penetration is complete

regardless of how slight.” [Emphasis added.] Penetration is not defined in the Penal Code.

Green v. State, 476 S.W.3d 440, 442, 445–46 (Tex. Crim. App. 2015).

       Because the term is not defined in the Penal Code, the trial court should not

have defined it in the charge. Article 36.14 of the Texas Code of Criminal Procedure

provides that in a jury trial,

       the judge shall . . . deliver to the jury . . . a written charge distinctly
       setting forth the law applicable to the case; not expressing any opinion as
       to the weight of the evidence, not summing up the testimony, discussing
       the facts or using any argument in [the] charge calculated to arouse the
       sympathy or excite the passions of the jury.

                                            7
Tex. Code Crim. Proc. Ann. art. 36.14; see also Green, 476 S.W.3d at 445. Generally,

definitions of terms not specifically defined by statute are not law applicable to the

case under Article 36.14. Green, 476 S.W.3d at 445. Nonstatutory definitions in the

jury charge, even if “facially neutral and legally accurate,” can be improper comments

on the weight of the evidence. Kirsch, 357 S.W.3d at 651. A jury should be able to

accord any meaning “which is acceptable in common parlance” to a term not defined

by statute. Green, 476 S.W.3d at 445 (citing Kirsch, 357 S.W.3d at 650); Vernon v. State,

841 S.W.2d 407, 409 (Tex. Crim. App. 1992) (“Words not specially defined by the

Legislature are to be understood as ordinary usage allows, and jurors may thus freely

read statutory language to have any meaning which is acceptable in common

parlance.”).

       In Green, which involved a prosecution for aggravated sexual assault of a child,

the trial court, over Green’s objection, provided a definition of penetration of a female

sexual organ as something that “occurs so long as contact with the female sexual

organ could reasonably be regarded by ordinary English speakers as more intrusive

than contact with the outer vaginal lips and is complete, however slight, if any.” 476 S.W.3d

at 444 (emphasis added). The trial court further instructed the jury, over Green’s

objection, that “touching beneath the fold of the external genitalia amount[ed] to

penetration within the meaning of the aggravated sexual assault statute.” Id. (emphasis

added). The Texas Court of Criminal Appeals held that penetration is a common term

that does not have a technical meaning. Id. at 445. Therefore, “the jury was free to

                                             8
assign [penetration] any meaning that is acceptable in common parlance, and the trial

court[]” erred by “instructing the jury to apply [a] particular definition[]” of penetration.

Id. But see Turner v. State, 626 S.W.3d 88, 97 (Tex. App.—Dallas 2021, no pet.) (holding

almost identical language to that used in Manrrique’s jury charge—“penetration is

complete however slight”—is a correct statement of the law and a proper instruction

in sexual assault cases).

       Here, the trial court instructed the jury that “penetration is complete regardless

of how slight.” Following Green, as we must, Sierra v. State, 157 S.W.3d 52, 60 (Tex.

App.—Fort Worth 2004) (op. on reh’g), aff’d, 218 S.W.3d 85 (Tex. Crim. App. 2007),

we hold that the trial court erred by so instructing the jury. See Green, 476 S.W.3d at

445–46. But see Turner, 626 S.W.3d at 97.

                                B. No Egregious Harm

       In Green, the Texas Court of Criminal Appeals applied the some-harm test

because Green had preserved error, and the court determined that the trial court’s

error in defining penetration in the charge did not harm him. See Green, 476 S.W.3d at

446. Here, we apply the egregious-harm test because Manrrique did not preserve

error. See Almanza, 686 S.W.2d at 171. When we consider the four Almanza factors—

the entire jury charge, the jury arguments, the state of the evidence, and other relevant

information in the record—we hold that the trial court’s error in defining penetration in

Manrrique’s jury charge did not cause egregious harm. See Green, 476 S.W.3d at 446;

Almanza, 686 S.W.2d at 171.

                                             9
                               1. The Entire Jury Charge

       Our examination reveals that nothing in the entire jury charge “exacerbate[d] or

ameliorate[d] th[e trial court’s] error” in providing a definition of penetration. French,

563 S.W.3d at 236. The jury charge as a whole weighs against a determination of

egregious harm for three reasons. See Green, 476 S.W.3d at 446. First, even though the

trial court’s definition of penetration was not statutory, it “accurately described the

common meaning[] of the term[].” Id. For example, the definition was consistent with

the Texas Court of Criminal Appeals’s statement in Vernon, made in the context of

addressing sufficiency of the evidence to support an aggravated-sexual-assault

conviction, that “‘penetrate’ may mean ‘to enter into’ or ‘to pass through.’”

841 S.W.2d at 409; see Green, 476 S.W.3d at 447.

       Second, the definition did not improperly “draw[] the jury’s attention to

particular evidence” because penetration was an element of the offense, so “the jury’s

attention would already have been focused on the meaning of the” term even without

the definition. Id. at 446–47. Thus, the instruction on penetration would not have

invaded the jury’s fact-finding authority. See id. at 447–48.

       Third, the trial judge admonished the jury in the jury charge to ignore anything

that appeared to be his opinion about the evidence. See id. at 448–49. Even though we

recognize that the trial court instructed the jurors in the jury charge that (1) they were

“bound to receive the law from the Court,” (2) the law was in the written jury charge,

(3) they were bound to “be governed thereby,” and (4) they were to “wholly

                                            10
disregard[]” any “statements of law made by counsel[] not in harmony with the law as

stated . . . by the Court in these instructions,” the trial court also instructed the jury in

the charge:

       You are the exclusive judges of the facts proven, of the credibility of the
       witnesses and of the weight to be given to the testimony . . . .

              You are instructed that you are not to allow yourselves to be
       influenced in any degree whatsoever by what you may think or surmise
       the opinion of the Court to be. The Court has no right by any word or
       act to indicate any opinion respecting any matter of fact in this case, and
       if you have observed anything which you may interpret as the Court’s
       opinion upon any matter of fact in this case, you must wholly disregard
       it.

This court presumes that the jury followed the instructions that the trial court gave.

Perez v. State, 562 S.W.3d 676, 694 (Tex. App.—Fort Worth 2018, pet. ref’d). This

instruction, which specifically directed the jurors to disregard “anything” which they

could interpret as the trial court’s opinion about a fact issue, weighs against an

egregious-harm decision. See Green, 476 S.W.3d at 449.

       Even if the trial court’s defining penetration in the jury charge was a comment on

the weight of the evidence, given the “benign” nature of the definition and the fact

that the jury was already focused on penetration because it was an element of the

offense, the comment was harmless error. See id. at 448; cf. Turner, 626 S.W.3d at

99 (holding the trial court’s inclusion of “penetration is complete however slight” in

the jury charge was not an improper comment on the weight of evidence because it




                                             11
did not define penetration, point the jury to a particular resolution of an issue of fact, or

emphasize a certain item of evidence).

       In sum, the jury charge as a whole weighs against a determination of egregious

harm resulting from the trial court’s error of defining penetration in the charge. See

Green, 476 S.W.3d at 449.

                                   2. Jury Arguments

       Our examination of the parties’ jury arguments reveals that on balance, they did

not “exacerbate[] or ameliorate[ the trial court’s] error” of defining penetration in the

charge. Arrington, 451 S.W.3d at 844. It is true that the State emphasized the definition

in its arguments. During the State’s initial closing argument, the prosecutor repeated

the definition and reminded the jurors that they had sworn to follow it:

       We talked in voir dire about what penetration is. And I want to remind
       you that penetration is the slightest breaking of the [plane] of the anus
       with the finger. We told you what the courts say about it and what the
       law is. Penetration can be through a glove, it can be between the panties
       and the shorts, and it can even be outside of the shorts. It can be
       through clothing.

              And we talked in voir dire, and every single one of you said that you
       would follow the law and you would not require skin-to-skin contact for
       penetration, and I just want to remind you of that. [Emphasis added.]

       However, defense counsel’s argument did not focus on the definition of

penetration. Defense counsel emphasized that the issue was whether any sexual abuse

had occurred, not whether a lesser act of sexual abuse instead of penetration had

occurred:



                                             12
      There’s no DNA in this case. There’s no medical evidence. There’s no
      physical evidence, and credibility is paramount.

             So I want to go through [Catherine’s] testimony and talk about
      changes in her testimony, discrepancies in her testimony, and conflicts in
      her testimony. . . .

       Defense counsel then discussed conflicts in the evidence, including the

evidence concerning which grade Catherine was in when the alleged sexual abuse

occurred, how many months it allegedly went on, and whether she did or did not tell

her father about the sexual abuse. Defense counsel also discussed weaknesses in the

evidence, highlighting the impossibility of the sexual abuse occurring two to three

times per week in the summer when Catherine was at her father’s home during the

entire month of July. Defense counsel cast doubt on the evidence that Catherine

outcried to her mother about only one incident of sexual abuse, then did not make

any outcries to her sister, aunt, or counselor—despite the length of time spent with

each of them after her outcry to her mother—and then soon outcried about many

incidents to a stranger in the forensic interview.

      Next, defense counsel focused on the credibility of Catherine’s accounts of the

alleged sexually abusive acts, noting that Catherine never screamed for help, even “in

the middle of the night when she [was] being supposedly penetrated with the entire

finger up to [Manrrique’s] knuckle”; that she did not complain of pain; that she and

Manrrique did not talk during the incidents; that “[s]he would wake up with his entire

finger in her bottom” but over her pajama pants and underwear; that he would “freak



                                            13
out” when she would move, showing that she was awake; that her mother never

noticed that Catherine’s underwear was ripped, stretched, or stained with blood; that

at trial, Catherine did not at first remember the last time the sexual abuse happened;

that she never texted about the sexual abuse before her outcries; and that she did not

journal about the sexual abuse.

      Defense counsel pointed to the weaknesses in the investigation, noting that

Catherine’s aunt, father, stepmother, paternal half-siblings, and stepsiblings were not

interviewed, nor were Catherine’s friends. Defense counsel also emphasized that the

investigation did not include looking at a calendar and comparing it to the possession

order governing Catherine’s parents’ possession of her. Defense counsel continued:

      Now, protecting kids is great. . . . But false allegations are just as bad.
      They ruin a man or a woman’s life. And when you . . . don’t do any
      investigation, . . . you get false allegations against a man like Juan.

Defense counsel concluded his argument by stating that Catherine’s parents did not

believe Catherine, and neither should the jury.

      After defense counsel’s closing argument, the prosecutor delivered the State’s

final closing argument, emphasizing the definition of penetration again, stating:

      I want to remind you just as [co-counsel for the State] did, every one of
      y’all told us that you could apply the law that penetration through
      clothing, so long as the anal [plane] is broken, is penetration, and I hold
      you to the oath—to that. That was a statement that y’all made under oath.
      [Emphasis added.]

Despite the State’s emphasis on the definition in its arguments, defense counsel’s

closing argument demonstrates that Manrrique’s defensive strategy was unaffected by


                                            14
the accurate definition of penetration in the jury charge and its emphasis in the State’s

argument. See Green, 476 S.W.3d at 449–50.

       Defense counsel’s arguments and strategy focused on proving that Catherine

made up the sexual abuse; there was no argument that only a lesser offense occurred.

See Green, 476 S.W.3d at 450. The jury arguments did not intensify the effect of the

jury-charge error because the definition of penetration was not inaccurate, and more

importantly, it was not the focus of Manrrique’s arguments or of his defensive

strategy. This factor does not weigh in favor of a determination of harm from the

charge. See id.

                            3. The State of the Evidence

       Similarly, the state of the evidence did not make it more likely that the jury-

charge error harmed Manrrique. See Arrington, 451 S.W.3d at 840. To the extent the

parties disputed the evidence on the element of penetration, “the focus of that dispute

was aimed at the broader question of whether” Catherine “was credible in stating

that” Manrrique “had sexually touched her at all.” Green, 476 S.W.3d at 451. The jury

heard testimony from Catherine and others that Manrrique penetrated her anus by

inserting his entire finger through her pajama pants and underwear. Catherine

consistently testified that when she was thirteen years old, Manrrique sexually abused

her on many occasions. She stated that on each occasion, when she slept or pretended

to sleep, he would insert his finger into her anus over the fabric barriers of her

pajamas and underwear.

                                           15
      Some evidence, however, could have supported a charge on the lesser offense

of indecency with a child by contact,4 see Tex. Penal Code Ann. §§ 21.02(c)(2),

21.11(a)(1), (c)(1), and a lesser-included-offense instruction for that offense was

included in the charge. For instance, the counselor testified that Catherine initially told

her that Manrrique had “touched” her but that she had not mentioned penetration in

that first discussion. Further, as Manrrique points out, Catherine’s mother testified

that Catherine told her that Manrrique had “put his hand in between her butt cheeks.”

       Manrrique argues on appeal that he could have made an argument against

penetration based on Catherine’s mother’s “conflicting” testimony if the trial court

had not judicially endorsed the State’s definition of penetration. However, Manrrique

never argued or implied in the trial court that the jury should find him guilty of a

lesser offense involving sexual contact; his was an all-or-nothing strategy focused on

Catherine’s credibility. See Green, 476 S.W.3d at 451. He argued that no offense at all

had occurred. See id. Given that Catherine’s credibility was the chief focus of

Manrrique’s strategy, the state of the evidence did not make it more likely that the

definition of penetration in the charge egregiously harmed him. See id.; Arrington,

451 S.W.3d at 840.




      4
       The only predicate acts alleged for the count of continuous sexual abuse of a
child were acts of digital penetration of Catherine’s anus.



                                            16
                     4. Other Relevant Portions of the Record

      Other relevant portions of the record did not exacerbate the trial court’s error

of defining penetration in the charge, nor did they reveal that the error harmed

Manrrique. See Rodriguez, 2019 WL 406167, at *7; Escovedo, 902 S.W.2d at 115. The

other relevant portions of the record in this case are voir dire, the trial court’s oral

instructions to the jury before opening statements, and the parties’ opening

statements.

      As Manrrique highlights, during voir dire, the prosecutor harped on the

definition of penetration as “breaking the plane” “ever so slightly,” anticipating that

Catherine’s testimony would reflect that the penetration occurred through her

pajamas and underwear. The prosecutor used the football analogy of scoring a

touchdown by breaking the plane of the goal line, and he committed the

veniremembers to applying that definition. He explained that penetration did not have

to be skin-to-skin and that it did not matter if clothing lay between the finger and the

anus. Manrrique never objected to the prosecutor’s explanations of penetration. After

hearing a thorough explanation of penetration in the voir dire, receiving the redundant

definition of penetration in the written jury charge could have had at most only a diluted

effect on the jury, not the vital effect required for a showing of egregious harm. See

Green, 476 S.W.3d at 448; Taylor, 332 S.W.3d at 490; Almanza, 686 S.W.2d at 172.

      Before the evidentiary portion of the trial began, the trial court gave the jury

some oral instructions. The trial court instructed the jury on its duty to “determine the

                                           17
facts from the evidence” alone. The court also instructed the jury that the evidence

the jury would “be considering [would] consist of testimony of any witnesses and any

exhibits that [the court admitted] into evidence.” Finally, the trial court informed the

jury that no “statement or ruling or remark that [the court made] during the

presentation of testimony” would be “intended . . . to indicate . . . [the court’s]

opinion of the facts or the evidence.” To the extent that Manrrique argues that the

definition of penetration in the written charge was a comment on the weight of the

evidence, these introductory directives by the trial court lessened any harm. Cf. Jones v.

State, No. 09-15-00092-CR, 2015 WL 6998971, at *9 (Tex. App.—Beaumont Nov. 12,

2015, pet. ref’d) (mem. op., not designated for publication) (“On this record, we

cannot say that Jones suffered egregious harm[,] nor can we conclude that, because of

the complained-of jury instruction, the jury ignored the trial court’s oral instruction to

disregard the testimony.”).

      In the State’s opening statement, the prosecutor assured the jurors that after

hearing Catherine’s testimony, they would “have no doubt that [Manrrique’s] finger

broke the [plane] of the butthole which is penetration.” [Emphasis added.] However,

defense counsel’s opening statement demonstrates that Manrrique’s defensive strategy

was unaffected by the State’s emphasis on the definition of penetration or the presence

of that definition in the jury charge. See Green, 476 S.W.3d at 449–50. Manrrique’s

defensive theory was that no sexual abuse at all occurred, not that sexual abuse



                                           18
without penetration occurred, so for Manrrique, the definition of penetration was not a

focus at trial.

       In his opening statement, defense counsel focused on Catherine’s lack of

credibility. He stated that “nothing actually really happened.” He told the jury that the

evidence would show that Catherine hated Manrrique long before the abuse allegedly

occurred because he was strict and mistreated her mother and because her mother

supported him over her children. Defense counsel contended that it was unlikely that

a sex abuser would choose to victimize someone like Catherine, who was intelligent

and did not like or trust Manrrique and therefore was not susceptible to grooming.

Defense counsel also mentioned the absence of physical or corroborating evidence:

“There’s not gonna be any corroborating evidence from DNA, from witnesses, or

from medical testimony.” Defense counsel focused on the anticipated evidence that

Catherine was emotional, that she did not tell anyone about the sexual abuse for

several months after it allegedly began, that she denied sexual abuse in her first visit

with the counselor and did not mention it in her second visit despite having recently

outcried to her mother, and that she did not make any more outcries after her single

outcry to her mother until days later when she told the forensic interviewer—a

stranger—about multiple acts of sexual abuse. Defense counsel focused on the

differences between Catherine’s allegations and Stacy’s:

       [T]heir patterns of their descriptions were very different. You would
       think same pattern, but [Stacy] says Mom was gone. [Catherine] said
       Mom’s asleep. [Stacy] will say [Manrrique] touched her vagina.

                                           19
      [Catherine] will say it was the butt. [Stacy] will say she was awake.
      [Catherine] said she was asleep.

             [Stacy] will say it was under the clothes. [Catherine] will say that it
      was through the clothes. [Stacy] will say he threatened her. [Catherine]
      said he didn’t threaten her. The patterns are very different.

Defense counsel concluded his opening statement by stating that Catherine had made

up her allegations.

      Given defense counsel’s all-or-nothing approach, with its lack of emphasis on

the definition of penetration, we hold that the opening statements did not magnify any

impact of the trial court’s error of defining the term in the charge; in fact, the opening

statements do not show that the error harmed Manrrique. See Rodriguez,

2019 WL 406167, at *7; Escovedo, 902 S.W.2d at 115; cf. Cornet v. State, 417 S.W.3d 446,

455 (Tex. Crim. App. 2013) (“Because he did not question the jury about the defense

during voir dire or invoke the defense in his opening statement, and because he made

comments suggesting to the jury that appellant’s conduct was a mistake and

inappropriate, trial counsel’s request for the medical-care defense appears to be an

afterthought and does not appear to be the primary focus of his defensive theory at

trial. This further suggests that the error in omitting the defensive instruction was

harmless.”).

      Manrrique also argues that all the pre-jury-charge references in the record to

the State-preferred definition of penetration support a decision that egregious harm

resulted from the inclusion of that definition in the jury charge. The jury heard about



                                           20
penetration in voir dire, opening statements, and testimony before receiving the jury

charge. However, Manrrique never objected to those references. Under Green, the fact

that the jury heard the definition of penetration from the State on several occasions—

without objection—before receiving the definition in the jury charge weighs against a

determination that egregious harm was caused by the trial court’s inclusion of the

definition in the charge. See 476 S.W.3d at 448.

      Considering the other relevant portions of the record, we hold that the trial

court’s inclusion of the accurate definition of penetration in the jury charge did not

egregiously harm Manrrique, see id. at 451–52, and that the relevant portions of the

record did not increase the error’s effect, see Rodriguez, 2019 WL 406167, at *7.

                     5. Determination of No Egregious Harm

      All the factors weigh against a conclusion of some harm and certainly against a

conclusion of egregious harm. See Green, 476 S.W.3d at 452. Even though the trial

court erred by defining penetration in the jury charge, that error did not egregiously

harm Manrrique. See id. That is, the trial court’s defining penetration in the jury charge

did not “affect the very basis of the case, deprive” Manrrique “of a valuable right,

vitally affect the defensive theory, or make a case for conviction clearly and

significantly more persuasive.” Taylor, 332 S.W.3d at 490 (citing Almanza, 686 S.W.2d

at 172). We overrule Manrrique’s first issue.




                                           21
                        V. Including Surplus Law in the
          Abstract Portion of the Charge on Continuous Sexual Abuse

      In his second issue, Manrrique complains that the abstract portion of the

continuous-sexual-abuse charge—Paragraph Fourteen of the jury charge—allowed

the jurors to convict him of committing indecency with a child by sexual contact by

touching Stacy’s genitals, an act and complainant not alleged in the continuous-sexual-

abuse count of the indictment.

                                          A. Error

      Paragraph Fourteen of the jury charge provided in pertinent part:

           A person commits the offense of Continuous Sexual Abuse of [a]
      Young Child or Children if:

             (1) during a period that is 30 or more days in duration, the person
             commits two or more acts of sexual abuse, regardless of whether the acts
             of sexual abuse are committed against one or more victims; and

             (2) at the time of the commission of each of the acts of sexual
             abuse, the actor is 17 years of age or older and the victim is a child
             younger than 14 years of age, regardless of whether the actor knows
             the age of the victim at the time of the offense.

             ....

             “Act of sexual abuse” means any act that is a violation of one or
      more of the following penal laws: (1) Indecency with a Child (by sexual contact),
      if the actor committed the offense in a manner other than by touching, including
      touching through clothing, the breast of a child; or (2) Aggravated sexual assault.

              For the purpose of Continuous Sexual Abuse of [a] Young Child
      or Children, a person commits the offense of Indecency with a Child (by sexual
      contact) if, with a child younger than fourteen years of age . . . , the person
      engages in sexual contact with the child . . . .




                                              22
             “Sexual contact,” for the purpose of the offense of Continuous
       Sexual Abuse of [a] Young Child or Children, means any touching by a
       person, including touching through clothing, of any part of the genitals of a
       child with the intent to arouse or gratify the sexual desire of any
       person . . . .

                 ....

                For Continuous Sexual Abuse of [a] Young Child or Children, the
       members of the jury are not required to agree unanimously on which
       specific acts of sexual abuse were committed by the defendant or the exact
       date when those acts were committed. The jury must agree unanimously
       that the defendant, during a period that is 30 or more days in duration,
       committed two or more acts of sexual abuse against a child or children
       younger than fourteen years of age. [Emphasis added.]

       The abstract portion of the charge tracked the statute, but, as the State

concedes, it went beyond the indictment to inform the jury that continuous sexual

abuse of a child could be committed in ways other than the sole manner alleged in the

indictment—by digital penetration of Catherine’s anus—and against children other

than Catherine, the sole complainant named in the continuous-sexual-abuse count in

the indictment. See Tex. Penal Code Ann. § 21.02. Because the surplus law given in

the abstract portion of the charge was not applicable to this case, the trial court erred

by including it. See Plata v. State, 926 S.W.2d 300, 303 (1996), overruled on other grounds by

Malik v. State, 953 S.W.2d 234 (Tex. Crim. App. 1997); Calvert v. State, No. 02-18-

00341-CR, 2020 WL 5241744, at *22, *24 n.37 (Tex. App.—Fort Worth Sept. 3, 2020,

pet. ref’d) (mem. op., not designated for publication); see generally Tex. Code Crim.

Proc. Ann. art. 36.14 (requiring the charge to “distinctly set[] forth the law applicable

to the case”).


                                             23
                                B. No Egregious Harm

       The error was harmless, however, because the application portion of the

charge, Paragraph Seventeen, tracked the indictment, instructing the jury:

       Now bearing in mind the foregoing instructions, if you believe from the
       evidence beyond a reasonable doubt, that . . . Manrrique, on or about the
       15th day of February, A.D. 2016, in the County of Wichita and State of
       Texas, did then and there, during a period that was 30 or more days in
       duration, to-wit: from on or about February 15, 2016 through August 25,
       2016, when [he] was 17 years of age or older, commit two or more acts
       of sexual abuse against a child younger than 14 years of age, namely, on
       or about February 15, 2016 did then and there intentionally or knowingly
       cause the penetration of the anus of [Catherine], a child who was then
       and there younger than 14 years of age, by inserting [his] finger; and on
       [another date thereafter through August 25, 2016 committed the same
       act against Catherine], then you will find [him] guilty of the offense of
       Continuous Sexual Abuse of [a] Young Child or Children (Count 1) as
       alleged in the indictment.

       When the application portion of the jury charge correctly tracks the indictment,

the error of giving surplus law in the abstract portion of the charge is not reversible.

Plata, 926 S.W.3d at 302–03; Calvert, 2020 WL 5241744, at *22, *24 n.37. “[I]ncluding

a merely superfluous abstract instruction . . . has no effect on the jury’s ability to fairly

and accurately implement the commands of the application paragraph or paragraphs.”

Calvert, 2020 WL 5241744, at *22. This is so because “[i]t is the application paragraph

of the charge, not the abstract portion, that authorizes a conviction . . . . An abstract

charge on a theory of law that is not applied to the facts does not authorize the jury to

convict upon that theory.” Crenshaw v. State, 378 S.W.3d 460, 466 (Tex. Crim. App.

2012). Accordingly, because the application portion of the jury charge authorized the



                                             24
jury to convict Manrrique only if the jury believed that he digitally penetrated

Catherine’s anus twice during the relevant time period, as alleged in the indictment,

we hold the error harmless. See Calvert, 2020 WL 5241744, at *24 n.37; McCarty v. State,

No. 03-11-00628-CR, 2014 WL 1572455, at *6 (Tex. App.—Austin Apr. 15, 2014, no

pet.) (mem. op., not designated for publication) (holding no reversible error when the

abstract portion of the charge tracked the statutory definition of sexual contact

regarding “intent to arouse or gratify the sexual desire of any person,” but the

application paragraphs tracked the indictment, properly authorizing conviction only if

the jury found beyond a reasonable doubt that appellant acted with the intent to

arouse and gratify his own sexual desires).

   VI. No Unanimity Instruction in the Jury Charge Regarding the Thirteen
            Counts of Indecency with a Child by Sexual Contact

      In Manrrique’s third issue, he complains of unpreserved error in the jury charge

pertaining to the thirteen counts of indecency with a child by sexual contact alleged in

the indictment. Specifically, he complains that the trial court reversibly erred by not

sua sponte instructing the jurors that they must unanimously agree about the specific

criminal conduct he committed for each individual count.

      Counts Twelve through Twenty-Four of Manrrique’s indictment charged him

with committing indecency with a child by sexual contact against Catherine and Stacy.

Counts Twelve through Seventeen—six counts—alleged that Manrrique had touched

Catherine’s breast with the intent to arouse or gratify his sexual desire. The evidence



                                              25
showed that Manrrique had committed indecency with a child by sexually contacting

Catherine’s breasts on multiple occasions from February 2016 through August 2016,

excluding July 2016. At trial, Catherine testified that Manrrique had touched her

breasts more than five times (that is, at least six times) and described some specific

incidents in which he had done so.

      Counts Eighteen through Twenty-Four alleged that Manrrique had touched

Stacy’s breast five times and had touched her genitals twice. At trial, Stacy testified

that Manrrique had touched her breasts more than five times and that he had touched

her genitals more than he had touched her breasts. Like Catherine, Stacy described

some specific incidents of the abuse.

                                        A. Error

      The trial court erred by not ensuring unanimity in the verdicts of each of the

thirteen indecency counts. As we have explained,

      The trial court has a responsibility to instruct the jury on the law
      applicable to the case and to submit a charge that does not allow for the
      possibility of a nonunanimous verdict . . . . See Cosio v. State, 353 S.W.3d
      766, 776 (Tex. Crim. App. 2011). Nonunanimity may occur when the
      State charges a defendant with one offense and presents evidence that he
      committed the charged offense on multiple but separate occasions. Id. at
      772. To ensure unanimity in this context, the jury must be instructed that
      it must unanimously agree on one incident of criminal conduct (or unit
      of prosecution), based on the evidence, that meets all of the essential
      elements of the single charged offense beyond a reasonable doubt. Id.

Rodriguez, 2019 WL 406167, at *3. The jury charge in this case did not require the jury

to unanimously agree that Manrrique committed any single criminal act regarding each



                                          26
of the thirteen indecency counts. We therefore hold that the trial court erred by not

requiring unanimous verdicts on each of the thirteen counts. See id. at *5 (citing

Arrington, 451 S.W.3d at 841); see also Cosio, 353 S.W.3d at 776.

                               B. No Egregious Harm

       Even though the trial court erred by not requiring thirteen unanimous jury

verdicts on the indecency counts, Manrrique did not preserve that error. We therefore

apply the egregious-harm test. See Almanza, 686 S.W.2d at 171. To measure harm

under the egregious-harm test, we consider (1) the entire jury charge, (2) the parties’

arguments, (3) the state of the evidence, and (4) other relevant information in the

record. Id.; Rodriguez, 2019 WL 406167, at *5–7. Based on those four factors, we hold

that the trial court’s error in not requiring unanimous verdicts on the thirteen

indecency counts did not cause egregious harm. See Almanza, 686 S.W.2d at 171;

Rodriguez, 2019 WL 406167, at *5–7.

                              1. The Entire Jury Charge

       Just like the jury charge in Rodriguez, Manrrique’s charge “permitted

nonunanimous verdicts based on the evidence presented in the case regarding

multiple instances of sexual abuse,” so the “entirety of the charge” factor weighs in

favor of harm. 2019 WL 406167, at *5; Smith v. State, 515 S.W.3d 423, 430 (Tex.

App.—Houston [14th Dist.] 2017, pet. ref’d).

       Nothing in the charge ameliorated the impact of the error. See French,

563 S.W.3d at 236. The State claims that the general instruction—“[N]o person may

                                            27
‘be convicted of an offense unless each element of the offense is proven beyond a

reasonable doubt’”—“informed the jury that it must consider each count individually

and distinctly” and might mitigate harm. [Emphasis added.] We fail to see how that

instruction so informed the jury or possibly mitigated harm when the charge first

stated that Manrrique had been charged with “thirteen counts of the felony offense of

Indecency with a Child (by sexual contact) (Counts 12–24).” [Emphasis added.]

Nothing in the instruction singled out by the State emphasizes the necessity of a

unanimous verdict as to each count.

      The jury charge mentioned unanimity in only two sections. The first time

occurred in the charge for continuous sexual abuse of a child:

      For Continuous Sexual Abuse of [a] Young Child or Children, the
      members of the jury are not required to agree unanimously on which
      specific acts of sexual abuse were committed by the defendant or the
      exact date when those acts were committed. The jury must agree
      unanimously that the defendant, during a period that is 30 or more days in
      duration, committed two or more acts of sexual abuse against a child or
      children younger than fourteen years of age. [Emphasis added.]

      Manrrique implies that this instruction exacerbated the error because “nothing

in the charge explained anything differently for” the indecency counts. However, the

charge expressly limited this instruction to the continuous-sexual-abuse count. “We

generally presume the jury follows the trial court’s instructions in the manner

presented.” Colburn v. State, 966 S.W.2d 511, 520 (Tex. Crim. App. 1998); see also Garcia

v. State, 614 S.W.3d 749, 757 (Tex. Crim. App. 2019) (citing same), cert. denied, 140 S.

Ct. 2725 (2020). We therefore hold that the instruction in the continuous-sexual-abuse

                                           28
portion of the charge did not magnify the harm caused by the absence of the

unanimity instruction in the portion of the charge dedicated to the indecency counts.

      The second place the jury charge mentioned unanimity was in its penultimate

paragraph:

      After the argument of counsel, you will retire and select one of your
      members as your presiding juror. It is his or her duty to read the entire
      charge to you, to preside at your deliberations and to vote with you in
      arriving at your verdict. Your verdict must be unanimous, and after you
      have arrived at your verdicts, you may use the forms attached hereto by
      having your presiding juror sign his or her name to the particular forms
      that conform[] to your verdicts. [Emphasis added.]

A “standard, perfunctory unanimity instruction” like this in the jury charge does not

cure the error caused by the trial court’s failure to properly instruct the jurors that

they need to unanimously agree that a defendant committed the same, single, specific

criminal act before finding him guilty of a particular count. Cosio, 353 S.W.3d at 774;

see Ngo v. State, 175 S.W.3d 738, 745, 752 (Tex. Crim. App. 2005). In fact, it

compounds the error because it supports the idea “that the jurors need agree only on

their ultimate general ‘verdict’ of guilty.” Ngo, 175 S.W.3d at 745, 752. Based on the

above, we hold that this factor supports an egregious-harm determination.

                                 2. Jury Arguments

      Our examination of the jury arguments reveals that they did not increase or

decrease the impact of the trial court’s error in failing to require unanimous verdicts

on the thirteen indecency counts. See Arrington, 451 S.W.3d at 844. Manrrique does

not discuss any impact on harm from jury arguments. The State points out that in its

                                          29
jury argument, the prosecutor did not encourage the jury to be nonunanimous in its

verdicts on the indecency counts. The State argues that “[t]his factor, therefore,

militates against Manrrique’s claim of egregious harm.” However, we note that the

prosecutor argued,

           Counts 12 through 17, well, those are the times that this
      Defendant groped or squeezed [Catherine’s] breasts.
            Counts 18 through 22, those are the times that this Defendant
      touched [Stacy’s] breasts. . . .
             ....
            And finally, Counts 18 through 24,5 oh, those are the times that
      this Defendant touched [Stacy’s] . . . genitals, and you’ll see that.
             When we talk about all of these counts, I want you to remember
      what [the other prosecutor] told you in the beginning of this trial. Don’t
      get caught up in all of it. Don’t get caught up in that thick stack of paper.
      Remember why we’re here. And we’re here because of what he did to
      those girls. We’re here for those girls.
             ....
             [Catherine] told you that the time frame started after she turned
      13 in February and went through August of 2016 and that the digital
      penetration of her butt was two to three times a week in the summer,
      more randomly during the school year. And if you do the math on that
      and you take out the July visitation, which the defense was gonna point
      at she was at her dad’s, she was at her dad’s, she was at her dad’s, fine.
      Take that out. You’re still talking about 24 to 36 times that this
      Defendant digitally penetrated her anus with his finger. Talk about a
      tormenting pattern of abuse, that is a lot of times that he did that to her,
      to a 13-year-old girl . . . .

      5
       Counts 23 and 24, not Counts 18 through 24, allege indecency by sexual
contact with Stacy’s genitals.



                                           30
             ....
             [Stacy] told you that he touched her breast between five and ten
      times. Wasn’t as much. And when he touched her vagina, it started off a
      few times over the clothes. Oh, but he quickly got to her skin, and that
      was more than five but less than ten times.
             ....
              And now it’s your turn to have the courage to take a stand and
      find this Defendant guilty for all of those horrible things that he did to
      those two girls, to find this Defendant guilty of continuous sexual abuse
      of [Catherine] in Count 1 for all the times that he stuck his finger in her
      butthole, and guilty of groping and squeezing [Catherine’s] breasts all
      those times, indecency of a child with sexual contact, and guilty of
      touching [Stacy’s] breasts, indecency with a child by sexual contact. And
      finally, find him guilty of indecency of a child by sexual contact for
      touching [Stacy’s] vagina.
      We do not see that the prosecutor’s statements rise to the level of telling the

jurors to deliver thirteen unanimous verdicts based on the same thirteen criminal acts.

We therefore hold that this factor is neutral. See Arrington, 451 S.W.3d at 844;

Rodriguez, 2019 WL 406167, at *7.

                            3. The State of the Evidence

      For this factor, “we look to the state of the evidence to determine whether the

evidence made it more or less likely that the jury charge” actually harmed Manrrique.

Arrington, 451 S.W.3d at 841. Given the unanimous guilty verdicts, there is no danger

that some jurors might have believed that Manrrique committed some acts of

indecency with a child by sexual contact but did not commit others. The state of the

evidence therefore shows little to no likelihood that the charge error harmed

Manrrique.

                                          31
      In their testimony, Stacy and Catherine detailed specific incidents of

Manrrique’s sexual abuse that supported the indecency counts, and they testified that

the same types of abuse occurred on multiple occasions. Cf. Rodriguez,

2019 WL 406167, at *5. By convicting Manrrique of all the indecency counts, the jury

implicitly found all of Catherine’s and Stacy’s specific and cumulative testimony

credible and rejected his defensive theory that the girls had made up the allegations.

See id. at *6; see also Arrington, 451 S.W.3d at 844 (“The jury in this case, after hearing

all the evidence, clearly credited [the complainant’s] story and did not believe

appellant’s categorical denial of all accusations.”). Thus, as in Rodriguez, there was no

danger that some jurors were persuaded that Manrrique committed only some

incidents of indecency with a child by sexual contact while other jurors were

persuaded only as to other incidents; instead, it was “highly likely” that the jurors

unanimously found that he committed all the acts described by Catherine and Stacy.

See 2019 WL 406167, at *6; see also Arrington, 451 S.W.3d at 842. This factor weighs

against a determination of egregious harm. See Arrington, 451 S.W.3d at 844.

                      4. Other Relevant Portions of the Record

      As to this final factor for assessing harm, we review the record for any other

relevant information. Rodriguez, 2019 WL 406167, at *7. In voir dire, the prosecutor

discussed the fact that unanimity was not required for a conviction of continuous

sexual abuse of a child, but the prosecutor did not discuss the converse rule for the

indecency counts. In the State’s opening statement, the prosecutor told the jury not to

                                            32
“let these just become counts that all run together because of how they have to be

charged,” described the indecency counts as “separate offenses,” and asked the jury to

return guilty verdicts on “each of” them. While the prosecutor did not encourage the

jury to be nonunanimous in its verdicts on the indecency counts, he also did not

encourage unanimity on those counts.6 We hold that this factor does not weigh either

in support of or against a determination of egregious harm.

                     5. Determination of No Egregious Harm

      The only factor that weighs in favor of harm from the trial court’s failure to

instruct the jury to deliver unanimous verdicts on the indecency counts is the first

one: the entire jury charge. After our analysis of the remaining factors and our review

of the entire record, we cannot conclude that this charge error “affected the very basis

of the case, deprived” Manrrique “of a valuable right, vitally affected [his] defensive

theory, or made a case for” his convictions “clearly and significantly more

persuasive.” Rodriguez, 2019 WL 406137, at *7; see Almanza, 686 S.W.2d at 172.

Accordingly, we hold that he was not egregiously harmed by the erroneous charge. See

Arrington, 451 S.W.3d at 839–40 (holding appellant was not egregiously harmed by

charge that omitted unanimity instruction when entirety of charge was the only factor




      6
        We could have considered a split verdict or a jury note in evaluating this
factor, id.; Smith, 515 S.W.3d at 431, but neither circumstance occurred here.



                                          33
weighing in favor of egregious harm); Cosio, 353 S.W.3d at 777–78 (same); Rodriguez,

2019 WL 406167, at *7 (same). We overrule Manrrique’s third issue.

                                 VII. Conclusion

      Having overruled Manrrique’s three issues, we affirm the trial court’s

judgments.




                                                   /s/ Mike Wallach
                                                   Mike Wallach
                                                   Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 16, 2021




                                        34